Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On pages 9-10, Applicant’s interview summary is acknowledged.
Claims 1-20, filed April 29, 2022, are examined on the merits.
FINAL
RESPONSE TO ARGUMENTS
On pages 10-11, Applicant argues “that none of the limitations of claim 1,…fall within any of the three groups of abstract ideas.  Applicant’s argument is not persuasive because claim 1 recites the steps of “determining a first resolution for the first dimension and a second resolution for the second dimension; determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters; and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme” at a high level of generality such that it could be practically performed in the human mind.  The steps of “determining…” have been reasonably interpreted as the mere act of data analysis that they could practically be performed in the human mind.  Further, “encoding…” has been interpreted as a mental process such as visual encoding, acoustic encoding, or semantic encoding occurring in the human brain.
The step of “receiving a plurality of data points in a data set, each data points having at least a first data value corresponding to a first dimension and a second data value corresponding to a second dimension” is extra-solution activity which is considered insignificant, in that the limitation is just a nominal or tangential addition to the claim.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
On pages 12-14, Applicant argues “the claims clearly integrate any judicial exception found therein into a practical application. The claims do not purport to monopolize any allegedly recited abstract idea found therein. Instead, the claims include numerous limitations that impose a “meaningful limit on the judicial exception.” For example, claim 1 includes “determining a first resolution for the first dimension and a second resolution for the second dimension,” “determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters,” and “encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme.”  Applicant’s argument is not persuasive.  The claims merely recite additional elements of a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…”, where the claim recites details on “a first data value…a first dimension…a second data value…a second dimension.”  The “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving a plurality of data points in a data set…” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the received “a first data value…a first dimension…a second data value…a second dimension” to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, Applicant argues limitations, when considered individually or as an ordered combination, improve the functioning of a computer. For example, the claimed invention reduces the processing resources, such as storage and network bandwidth, needed to store or transmit large datasets, such as those for scatterplots. For example, paragraphs 17, 24, 78, 29, and 91 of the Specification, which are reproduced below, describe a problem with traditional methods for encoding large datasets and how embodiments of the claimed invention overcome these problems.  The example pointed to by Applicant is noted, however, exemplary disclosure does not necessarily limit the claimed limitations to the disclosure.  The claim limitations are examined in light of the specification, however, exemplary disclosures are not specifically read into the claim limitations.  
Further, the claims merely recite additional elements of a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…”, where the claim recites details on “a first data value…a first dimension…a second data value…a second dimension.”  The “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).
On pages 14-15, Applicant argues the claims include an inventive concept and amount to significantly more than any abstract idea found therein.  Applicant’s argument is not persuasive as discussed above.
On pages 15-16, Applicant’s argument by claim amendment is persuasive.  The 35 USC 103 rejection in view of Hao and Callaway has been withdrawn.  The new limitation is addressed by the addition of Sipple as necessitated by claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 2, 3, 7-9, 10, 14-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of “receiving a plurality of data points in a data set, each data points having at least a first data value corresponding to a first dimension and a second data value corresponding to a second dimension; determining a first resolution for the first dimension and a second resolution for the second dimension; determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters; and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme.”  
In claims 1, 8, and 15, the step to “receiving a plurality of data points in a data set…”, is recited at a high level of generality such that it could be interpreted as an extra-solution activity which amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found that merely data gathering is insignificant extra-solution activity.
In claims 1, 8, and 15, the step to “determining a first resolution for the first dimension and a second resolution for the second dimension”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining a first resolution for the first dimension and a second resolution for the second dimension” limitation falls under the category of a mental process in that a person could analyzing information.  This interpretation appears in line with the specification which describes “The range may be included in the data set that contains the data points (e.g., as a separate variable), or it may be determined by analyzing the data points in each dimension” [0052].  
In claims 1, 8, and 15, the step to “determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters” limitation falls under the category of a mental process in that a person could analyzing information.  This interpretation appears in line with the specification which describes “The range may be included in the data set that contains the data points (e.g., as a separate variable), or it may be determined by analyzing the data points in each dimension” [0052].  
In claims 1, 8, and 15, the step to “encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme” limitation falls under the category of a mental process such as visual encoding, acoustic encoding, or semantic encoding occurring in the human brain.  This interpretation appears in line with the specification which describes “Each of the data pairs (x, y) may be encoded according to a predetermined resolution mapping utilizing differences and character encoding based on the resolution for x and the resolution for y” [0018].  
That is, other than reciting a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…”, nothing in the claim precludes the above steps of “determining” and “encoding” from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…”, where the claims recite details on “a first data value…a first dimension…a second data value…a second dimension.”  The “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Further, the limitation of “receiving a plurality of data points in a data set…” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the received “a first data value…a first dimension…a second data value…a second dimension” to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “A system comprising: a memory…a processor” and “A computer program comprising a computer readable storage medium…” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving a plurality of threats…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details on what the received “a first data value…a first dimension…a second data value…a second dimension” are amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 2, 3, 7, 9, 10, 14, 16, and 20, the claims further expand on the “a first data value…a first dimension…a second data value…a second dimension” and “encoding scheme…”, however, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Further, the judicial exception is not integrated into a practical application.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipple (US 2014/0095425 A1) in view of Callaway et al. (Callaway hereafter, Compression Algorithm for Display Data Using Character-Encoding Tables, 1989).
Claim 1, Sipple disclose a method comprising:
receiving a plurality of data points in a data set (page 2, [0039], e.g. Feature extraction module 10 receives data streams having information relating to events and processes the data streams to identify event data), each data points having at least a first data value corresponding to a first dimension and a second data value corresponding to a second dimension (page 3, [0073], e.g.  this example is greatly simplified and actual histograms can have many more contexts and many more dimensions. The histogram bins associated with the time dimension, Dt, are by date in this example and the number of bins is determined by a specified sliding window);
determining a first resolution for the first dimension and a second resolution for the second dimension, wherein the first resolution corresponds to a number of bins for the first dimension and the second resolution corresponds to a number of bins for the second dimension (page 3, [0073], e.g. The event type dimension, DE, is an unordered dimension of all lowest-level/highest-resolution events defined by the embodiment's event typology (e.g. Property Damage is represented by its two child bins in the histogram: Public Property Damage and Private Property Damage). DLsub and DLobj are dimensions associated with the subject's (doer's) location and object's (receiver's) location label, respectively. In the case of Natural Disaster, these locations are the same. Within a dimension, there may be multiple resolutions of a location hierarchy represented. For example, Port-Au-Prince, Saint Marc, and Port-de-Paix are all included in the histogram as sub-locations of Haiti).
However, Sipple does not disclose determining a first resolution for the first dimension and a second resolution for the second dimension, wherein the first resolution corresponds to a number of bins for the first dimension and the second resolution corresponds to a number of bins for the second dimension…determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters; and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme.
Callaway discloses determining an encoding scheme for encoding the plurality of data points, wherein the encoding scheme includes a plurality of valid encoding characters (page 1, lines 1-2, e.g. Disclosed is an algorithm for compressing ASCII data using a character encoding scheme); and encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme (page 1, 3rd paragraph, e.g. compression of the data is a nibble-based encoding scheme similar to Huffman bit encoding which uses short bit strings to represent more frequently used characters and longer bit strings for less frequently used characters). 
Callaway discloses Minimizing the amount of transmitted data by using the described compression algorithm is the key to the performance of the application (page 1, 1st paragraph).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Callaway to improve the method of Hao to improve the performance of the application.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Sipple with the encoding scheme of Callaway to improve the performance of the application.
Claim 3, Sipple as modified discloses the encoding scheme is ASCII (Callaway, page 1, lines 1-2, e.g. Disclosed is an algorithm for compressing ASCII data using a character encoding scheme)
Claims 8, 10, and 15, Sipple as modified discloses a system and a program product (page 2, [0038], e.g. computing devices) for implementing the above cited method.
Claims 2, 4, 7, 9, 11, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipple (US 2014/0095425 A1) in view of Callaway et al. (Callaway hereafter, Compression Algorithm for Display Data Using Character-Encoding Tables, 1989), as applied to claims 1, 3, 8, 10, and 15 above, in further view of Hao et al. (Hao hereafter US 9,679,401 B2).
Claim 2, Sipple as modified discloses the claimed invention except for the limitation of the first resolution is a minimum number of bins in the first dimension and the second resolution is a minimum number of bins in the second dimension.  Hao discloses the first resolution is a minimum number of bins (Hao, column 7, lines 15-26, e.g. determine the bin)  in the first dimension and the second resolution is a minimum number of bins in the second dimension (Hao, column 6, lines 17-21, e.g. generalized scatter plots of the present disclosure are demonstrated in FIGS. 1-12 using only three steps of resolution in which the overlap optimizer variably rearranges overlapping data objects, and only four steps of resolution in which the distortion optimizer variably grants more space to certain areas).
Hao discloses an improvement that provides for a new color cell-based data placement method to visualize large amounts of data on an output (column 1, lines 55-57).  One of ordinary skill in the art at the time of the invention would have been motivated by Hao to improve the method of Sipple as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method to visualize large amounts of data of Hao with the scatterplot and histogram of Sipple as modified.
Claim 4, Sipple as modified discloses encoding each of the plurality of data points based on the first resolution, the second resolution, and the encoding scheme comprises:
calculating a set of bin values for each data point, wherein the number of bin values in the set of bin values corresponds to the number of dimensions in the data point (Hao, column 7, lines 11-27, see below); 

    PNG
    media_image1.png
    447
    636
    media_image1.png
    Greyscale

and 
converting each bin value to a one-byte character of the plurality of valid characters using the encoding scheme (Callaway, page 1, lines 1-2, e.g. Disclosed is an algorithm for compressing ASCII data using a character encoding scheme).
Claim 7, Sipple as modified discloses encoding one or more aesthetic options for the plurality of data points (Hao, column 1, lines 56-57, e.g.  a new color cell-based data placement method to visualize large amounts of data on an output). 
Claims 9, 11, 14, 16, 17, and 20, Sipple as modified discloses a system and a program product (Hao, column 10, lines 16-39, e.g. system and CPU) for implementing the above cited method.
CONCLUSION
Claims 5, 6, 12, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152